As filed with the Securities and Exchange Commission on May 10, 2013 1933 Act Registration Number – 333-176060 1940 Act Registration Number – 811-05617 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. _3 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 4 Shelton Greater China Fund (Exact Name of Registrant as Specified in Charter) 44 Montgomery Street #2100 San Francisco, CA 94104 (Address of Principal Office) Telephone Number: (415) 398-2727 Stephen C. Rogers 44 Montgomery Street #2100 San Francisco, CA 94104 (Name and Address of Agent for Service) With copy to: Timothy S. Johnson Reed Smith LLP 225 Fifth Avenue Pittsburgh, Pennsylvania 15222 Telephone Number: (412) 288-1484 It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485(b) [ ] on pursuant to Rule 485(b) [] 60 days after filing pursuant to Rule 485(a)(1) [] 75 days after filing pursuant to Rule 485(a)(2) [] on pursuant to Rule 485(a) EXPLANATORY NOTE This Post-Effective Amendment No.3 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.2 filed April 29, 2013 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Francisco, the State of California, onMay 3, 2013. Shelton Greater China Fund (Registrant) By /s/ Stephen C. Rogers Stephen C. Rogers, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Stephen C. Rogers President and Trustee May 3, 2013 Stephen C. Rogers /s/ Kevin T. Kogler* Trustee May 3, 2013 Kevin T. Kogler /s/ James W. Miller, Jr.* Trustee May 3, 2013 James W. Miller, Jr. /s/ Stephen H. Sutro* Trustee May 3, 2013 Stephen H. Sutro * Signed by Stephen C. Rogers pursuant to Powers of Attorney previously filed as an exhibit to the Fund's registration statement filed on Form N-1A on August 4, 2011. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
